Citation Nr: 1418201	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO. 11-31 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1985 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that following issuance of a statement of the case in May 2012 as to the issue of service connection for tinnitus, a formal substantive appeal was not received.  However, the Board accepted testimony on this issue at a hearing held before the undersigned Veterans Law Judge in February 2014.  While acceptance of testimony on an issue does not necessarily equate to acceptance of jurisdiction on the matter, the Board finds that the Veteran is justified in his reliance on this action as reflecting the matter was before the Board.  As such, the Board finds that the tinnitus matter is for appellate consideration.  Additionally, the Veteran is not prejudiced in this regard as the decision below grants service connection for tinnitus.


FINDINGS OF FACT

1.  The most probative evidence of record establishes that it is at least as likely as not that the Veteran's left ear hearing loss disability is etiologically related to service.

2.  The most probative evidence of record establishes that it is at least as likely as not that the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for left ear hearing loss disability and for tinnitus.  This represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance with its duties to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive service connection provisions are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss disability and tinnitus, as organic diseases of the nervous system, are recognized as chronic conditions in § 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Left ear hearing loss

In this case, the Veteran satisfies the existence of the present disability standard for his left ear hearing loss.  In October 2010, the Veteran underwent a VA audiological examination in connection with the claim which showed bilateral hearing loss "disability" for VA purposes under 38 C.F.R. § 3.385 (2013).  Thus, the Veteran has a present left ear hearing loss disability.

While the Veteran's service treatment records are negative for evidence of hearing loss during service, the Veteran is competent to report the incurrence of injuries during service such as exposure to loud noises.  The Veteran has asserted that he was exposed to numerous sources of acoustic trauma while in service, to include artillery fire, small arms fire, grenades, and claymore mines.  Service personnel records reflect that the Veteran's military occupation specialty was cannon crewmember.  The Board finds that his statements regarding in-service noise exposure are consistent with the circumstances, conditions, or hardships of service as a cannon crewmember.  38 U.S.C.A. § 1154(a) (West 2002).  Therefore, acoustic trauma, such as that described by the Veteran, is consistent with the circumstances of his military service. 

The evidence also establishes a link between the Veteran's hearing loss and acoustic trauma during active duty service.  He has reported a continuity of symptoms since service with respect to hearing loss, and the Board finds that the history reported by the Veteran is credible.  Although the October 2010 VA examiner provided an opinion against the claim, this opinion was based solely on the lack of documentation of hearing loss in the Veteran's service records.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The probative value of the October 2010 VA examiner's opinion is therefore reduced, and is outweighed by the credible continuity of symptoms reported by the Veteran.  See 38 C.F.R. § 3.303(b); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (competent evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for left ear hearing loss disability is granted.

Tinnitus

The Veteran was provided a VA examination in October 2010.  At the examination the Veteran denied having any ringing, buzzing, or hissing "to a significant degree."  Based on this statement, the examiner did not diagnose tinnitus and therefore could not provide an opinion as to the etiology of any such disability.

However, in February 2014 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  His testimony included statements indicating that he experienced symptoms of tinnitus that he first noticed a year or two after separation.  The Veteran is competent to report that he has symptoms of tinnitus and the date of their onset.  Charles v. Principi, 16 Vet. App. 370 (2002).  As described above, the Veteran experienced acoustic trauma in service consistent with his service.  38 U.S.C.A. § 1154(a).  Further, the Board finds that he is competent and credible in his report of the presence of lay-observable tinnitus a year or two after service.  In view of the foregoing, the Board finds that the evidence is in equipoise as to the presence of tinnitus to a compensable degree within one year of service.  With resolution of doubt in the Veteran's favor, the Board finds that tinnitus was demonstrated to a compensable degree within one year of service, within the presumptive period for service connection.  As such, service connection is warranted.


ORDER

Entitlement to service connection for left ear hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


